Citation Nr: 1205902	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  10-26 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected sinusitis and rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from February 1955 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 RO rating decision that denied service connection for obstructive sleep apnea, to include as secondary to service-connected sinusitis and rhinitis.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's obstructive sleep apnea is attributable to his service-connected sinusitis and rhinitis.  


CONCLUSION OF LAW

Obstructive sleep apnea is proximately due to or the result of a service-connected sinusitis and rhinitis.  38 C.F.R. § 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for obstructive sleep apnea.  As this represents complete grants of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection for a "chronic disease," may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that effective October 10, 2006, 38 C.F.R. § 3.310 was amended to conform with the decision of the United States Court of Appeals for Veterans Claims (Court) in Allen; however, based upon the facts in this case the regulatory change does not impact the outcome of the appeal.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. At 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

The Veteran is service-connected for sinusitis and rhinitis.  He is also service-connected for postoperative residuals of a skin graft of the right lower leg; a scar of right thigh; and a scar of the left thigh.  He contends that he has obstructive sleep apnea that is related to service, or, more specifically, that is related to his service-connected sinusitis and rhinitis.  The Veteran specifically maintains that his sinusitis is contributing to his obstructive sleep apnea.  He also reports that there are periods when his service-connected sinusitis and rhinitis symptoms are active and occasions when such symptoms are not active.  

The Veteran's service treatment records do not show complaints, findings, or diagnoses of obstructive sleep apnea.  Such records do show treatment for sinusitis.  

Post-service private and VA treatment records show treatment for obstructive sleep apnea.  Such records also show treatment for multiple disorders including sinusitis and rhinitis.  

For example, a February 2006 VA treatment entry indicates that the Veteran had a past medical history that included chronic sinusitis and sleep apnea.  It was noted that the Veteran could not tolerate a (continuous positive airway pressure (CPAP)) mask due to claustrophobia.  The assessment included chronic sinusitis and sleep apnea.  The examiner reported that the Veteran would be started on Loratadine for his chronic sinusitis and that he could not tolerate a mask for his sleep apnea due to claustrophobia.  

A May 2007 VA treatment entry relates an assessment that included chronic sinusitis, stable, and sleep apnea with the Veteran unable to tolerate a mask due to claustrophobia.  

A September 2007 VA treatment entry notes that the Veteran reported that he was having problems with his sinuses.  He stated that he had seen a private pulmonologist who had prescribed Nasarel for his sinuses and that he had been scheduled another sleep study.  The assessment included chronic sinusitis and sleep apnea.  As to the Veteran's chronic sinusitis, the examiner reported that the Veteran was seen by a private pulmonologist and started on Nasarel nasal spray.  As to the Veteran's sleep apnea, the examiner that he could not tolerate a mask.  The examiner also indicated that the Veteran was being seen by a private pulmonologist and that he had an appointment for a follow-up sleep study and for an evaluation for a new CPAP machine.  

A September 2007 incomplete treatment report, which is apparently missing two pages, from the office of L. R. Bergash, M.D., and J. T. Lanza, M.D., notes that the Veteran's nasopharyngeal mucosa appeared inflamed, dry, and irritated.  The examiner reported that the Veteran's hypopharynx was normal and that the base of his tongue also appeared normal.  The examiner stated that the Veteran had a normal respiratory effort with symmetrical lung expansion.  The assessment was obstructive sleep apnea, adult pediatric, with a plan for proper use of a CPAP machine and nasal moisturizing; a deviated nasal septum; and malaise and fatigue.  The examiner commented that the Veteran's chronic sinusitis, which was due to a deviated septum, was likely with a high degree of medical certainty to be contributing to the Veteran's sleep apnea.  

An April 2008 VA respiratory examination report indicates that the Veteran's claims file was reviewed.  The Veteran reported that his sleep apnea had its onset in 1990.  He stated that he was prescribed with a CPAP machine, but that he could not use it due to claustrophobia.  The Veteran indicated that he had undergone surgery for skin cancer on the bridge of his nose, as well as other parts of the skin of his nose, and that it was painful in those areas when using a CPAP machine.  He maintained that there was no current skin cancer on his face or nose, but that he still did not use the CPAP machine.  He stated that his wife would awaken him three to four times a night when he would quit breathing in his sleep.  The Veteran indicated that he had no current nasal stuffiness and that he had used Afrin for twenty years two to three times a day.  He reported that he quit using Afrin eight years ago.  

The Veteran indicated that he had sinusitis in the mid 1970s and that he would currently have occasional blood in his nasal mucus four to five times a year.  He stated that he used a nasal spray daily.  The examiner indicated that there was no nasal X-ray and that the problem lists did not list sinusitis as a problem.  The examiner reported, as to the Veteran's rhinitis, that a progress note in the claims file dated in 1976 indicated that the Veteran had chronic rhinitis, probably rhinitis medicamentosa.  It was noted that the Veteran currently used Flunisolide, intermittently.  The Veteran reported that some symptoms of his rhinitis continued, but that they were improved.  

The examiner discussed the Veteran's medical history in some detail.  The examiner specifically referred to the September 2007 private physician report (from the office of Dr. Bergash and Dr. Lanza), to include the opinion that the Veteran's sinusitis, which was due to a deviated septum, was likely with a high degree of medical certainty to be contributing to the Veteran's sleep apnea.  

The diagnoses were obstructive sleep apnea, mild (per sleep study dated in December 2007); chronic sinusitis by history, currently a negative examination by physical examination and on X-ray; and chronic rhinitis.  The examiner indicated that his rationale was based on the Veteran's history and physical examination, as well as notes by a private physician in September 2007, and a sleep study in December 2007 which showed that the Veteran's "S" shaped deviated septum was as likely as not a contributing cause for obstructive sleep apnea.  The examiner stated that there was no nasal blockage noted while the Veteran was awake at the time of the examination and that there was no current clinical finding of sinusitis.  The examiner reported that the Veteran's sleep apnea occurred while asleep.  The examiner remarked that it was as likely as not that during sleep there was nasal stuffiness which aggravated the obstructive condition in the Veteran's nasal passages due to the preexisting nasal deviation and that he was historically awakened every night by his wife due to sleep apnea.  The examiner reported that there was no clinical finding currently of sinusitis and yet the Veteran continued to have sleep apnea.  The examiner commented that, therefore, it was less likely that the Veteran's sleep apnea was due to his service-connected sinusitis.  

The examiner reported that the Veteran's rhinitis medicamentosa, which was described in service, was a reason for nasal blockage at that time, but that currently on the day of the examination, there was no sign of rhinitis.  The examiner stated that despite there being no current sign of rhinitis, the Veteran reported that he was awakened each night three to four times by his wife because he would quit breathing in his sleep.  The examiner commented that currently it was less likely as not that the Veteran's sleep apnea was due to rhinitis, as there were no symptoms of rhinitis.  

The examiner further indicated that it was less likely as not that the Veteran's sleep apnea was caused by his service-connected sinusitis and rhinitis.  The examiner stated that the Veteran did not have sinusitis, but that he still had sleep apnea.  The examiner reported that the pathology of obstructive sleep apnea was occlusion of the upper airway at the level of the orpharynx.  The examiner maintained that the immediate factor leading to collapse of the upper airway in obstructive sleep apnea was the generation of critical subatmospheric pressure during inspiration that exceeded the ability of the airway dilator and abductor muscles to maintain airway stability.  It was noted that during wakefulness, upper airway muscle activity was greater than normal in patients with obstructive sleep apnea, presumably to compensate for airway narrowing and high airway resistance.  The examiner stated that sleep played a crucial role by reducing the activity of the muscles and their protective reflex response to atmospheric airway pressures.  The examiner stated that in some patients, adenotonsillar hypertrophy, retrognathia, and macroglossia were the reasons, but in the majority of cases, the structural defect was simply a subtle reduction in airway size by pharyngeal crowding.  

The examiner reported that obesity was a contributing factor to obstructive sleep apnea by increasing the fat deposition in the soft tissues of the pharynx or by superficial fat masses in the neck.  The examiner stated that it was not mentioned in the textbook or literature (he reviewed) that sinusitis or rhinitis caused obstructive sleep apnea, but that sinusitis contributed to the nasal breathing discomfort.  The examiner remarked that, currently, however, there was no symptomatic or X-ray evidence of sinusitis or rhinitis, yet the Veteran still had sleep apnea according to his history.  

In evaluating the probative value of competent medical evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Board observes that the April 2008 VA respiratory examination report relates diagnoses of obstructive sleep apnea, mild (per sleep study dated in December 2007); chronic sinusitis by history, currently a negative examination by physical examination and on X-ray; and chronic rhinitis.  The Board notes that after a review of the Veteran's claims file, the examiner indicated that the Veteran's deviated septum was as likely as not a contributing cause for obstructive sleep apnea.  The examiner also remarked that it was as likely as not that during sleep there was nasal stuffiness which aggravated the obstructive condition in the Veteran's nasal passages due to the preexisting nasal deviation.  The examiner reported that there was no clinical finding currently of sinusitis and yet the Veteran continued to have sleep apnea.  The examiner commented that, therefore, it was less likely that the Veteran's sleep apnea was due to his service-connected sinusitis.  Additionally, the examiner indicated that currently it was less likely as not that the Veteran's sleep apnea was due to his service-connected rhinitis as there were no symptoms of rhinitis.  The examiner further indicated that it was less likely as not that the Veteran's sleep apnea was caused by his service-connected sinusitis and rhinitis.  The examiner also commented that it was not mentioned in the textbook or literature (he reviewed) that sinusitis or rhinitis caused obstructive sleep apnea, but that sinusitis contributed to the nasal breathing discomfort.  

The Board observes that the VA examiner's opinions appear to be contradictory.  The examiner indicated that it was less likely as not that the Veteran's sleep apnea was due to his service-connected sinusitis and rhinitis.  The Board observes, however, that the examiner also stated that sinusitis contributed to nasal breathing discomfort and that it was a likely as not that during sleep there was nasal stuffiness which aggravated the obstructive condition in the Veteran's nasal passages due to a preexisting nasal deviation.  Additionally, the Board notes that the examiner apparently based his negative opinions solely on the ground that the Veteran's service-connected sinusitis and rhinitis were not specifically shown at the time of the examination.  The Board notes, however, that the Veteran specifically reported that he would have occasional blood in his nasal mucosa four to five times a year and that he had some symptoms of rhinitis.  Additionally, there are numerous recent diagnoses of sinusitis of record.  The Board observes that the examiner did not address the fact that the Veteran's service-connected sinusitis and rhinitis are chronic disorders.  See also Ardison v. Brown, 6 Vet. App. 405 (1994); Bowers v. Derwinski, 2 Vet. App. 675 (1992) (the frequency and duration of the outbreaks and the appearance and virulence of them during the outbreaks must be addressed).  The Board further observes that the examiner did not specifically address whether the Veteran's service-connected sinusitis and rhinitis aggravated his obstructive sleep apnea.  See 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  Consequently, the Board finds that the opinions provided by the examiner pursuant to the April 2008 VA respiratory examination report are less probative in this matter.  

The Board observes that the September 2007 treatment report from the office of L. R. Bergash, M.D., and J. T. Lanza, M.D., relates an assessment of obstructive sleep apnea, adult pediatric, a deviated nasal septum; and malaise and fatigue.  The examiner specifically commented that the Veteran's chronic sinusitis, which was due to a deviated septum, was likely with a high degree of medical certainty to be contributing to the Veteran's sleep apnea.  The Board notes that the private examiner specifically referred to the Veteran's chronic sinusitis and found that it contributed to his sleep apnea.  The Board finds that the private examiner's opinion is very probative in this matter.  See Wensch v. Principi, 15 Vet. App. 362 (2001).  

Based on the totality of the evidence, the Board finds that the Veteran's current obstructive sleep apnea is due, at least in part, to his service-connected sinusitis and rhinitis.  The evidence is at least in equipoise on this point, and thus the Veteran is to be given the benefit of the doubt.  38 U.S.C.A. § 5107(b).  The Board finds that the Veteran's obstructive sleep apnea is due to or the result of his service-connected sinusitis and rhinitis.  Thus, secondary service connection for obstructive sleep apnea is warranted.  As the Board has granted secondary service connection it need not address direct service connection in this matter.  


ORDER

Service connection for obstructive sleep apnea is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


